Citation Nr: 1013188	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to specially adapted housing assistance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1969 to November 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2008 rating decision of the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, denied entitlement to specially 
adapted housing assistance.  In January 2010, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Due to his service-connected disabilities, the Veteran has 
effectively lost the use of both of his lower extremities, 
such as to preclude locomotion without the aid of canes or a 
wheelchair. 


CONCLUSION OF LAW

The criteria for establishing entitlement to specially 
adapted housing assistance are met.  38 U.S.C.A. §§ 2101(a), 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.809 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA applies to the instant claim.  Inasmuch as this 
decision grants the benefit sought, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice or omission in duty to assist is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every 
piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review 
the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, a veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or, (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; or, (3) the loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or, (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  
The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches 
or canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service-connected disabilities include post-
traumatic stress disorder, rated 100 percent; diabetes 
mellitus (DMII), rated 20 percent; coronary artery disease 
associated with DMII, rated 100 percent; renal insufficiency 
associated with DMII, rated 60 percent; peripheral vascular 
disease of the right lower extremity associated with DMII, 
rated 40 percent; peripheral vascular disease of the left 
lower extremity associated with DMII, rated 40 percent; 
diabetic neuropathy of the right lower extremity associated 
with DMII, rated 30 percent; diabetic neuropathy of the left 
lower extremity associated with DMII, rated 30 percent, 
recurrent prostatitis, rated 10 percent; and erectile 
dysfunction associated with DMII, rated 0 percent.  He has 
also been awarded a total disability rating based on 
individual unemployability.

On July 2008 VA examination, it was noted that the Veteran's 
lower extremities were affected by claudication symptoms, 
which developed only after walking about 10 to 20 yards on 
level ground at the rate of about 2 miles per hour.  The 
examiner opined that the Veteran's peripheral vascular 
disease had a severe effect on his ability to perform daily 
activities as he experienced leg pain with walking even 
short distances.  The Veteran also complained of constant 
peripheral neuropathy symptoms, such as paresthesias, 
dysaesthesias and other sensory abnormalities, in his lower 
extremities with no flare-ups.  The examiner opined that 
these symptoms caused him to have difficulty with walking, 
standing, and balancing, and caused him to stumble 
frequently due to loss of proprioception.  

July 2008 to October 2008 VA treatment records show that in 
July 2008, the Veteran underwent a motorized mobility 
equipment evaluation during which it was noted that he used 
a single-point cane to ambulate and had trouble standing for 
long periods of time to cook; this was his main reason for 
requesting an electric wheelchair.  In September 2008, he 
reported having difficulties with operating a motor vehicle 
as he could not feel which pedal his foot was on.  His 
physician stated that his sensory neuropathy affected his 
ability to drive, and questioned whether he was physically 
able to remain a safe operator of a motor vehicle.  He also 
noted that the Veteran ambulated very little, which 
contributed to his lower extremity weakness.  In October 
2008, it was noted that the Veteran could ambulate in his 
home with a single point cane, but required a motorized 
scooter for use in the community.  He was also waiting for a 
motorized scooter (with an elevating seat) that he could use 
at home.  

On June 2009 VA examination, the examiner opined that the 
Veteran's bilateral lower extremity peripheral vascular 
disease and bilateral lower extremity peripheral neuropathy 
caused him to have total loss of lower extremity sensation.  
This resulted in the Veteran's driver's license being taken 
away from him.

July 2009 to January 2010 VA treatment records show that in 
July 2009, the Veteran complained of numbness and weakness 
to the feet and legs; it was noted that he depended on a 
motorized chair and could no longer operate a motor vehicle.  
In August 2009, during a routine medical physical 
examination, it was noted that the Veteran ambulated by 
wheelchair and could not stand to have his weight checked.  
On December 2009 podiatry examination, it was noted that 
protective sensation was absent to the foot bilaterally by 
diagnostic testing.  Also in December 2009, it was noted 
that the Veteran required assistance with mobility and had 
"very limited activity due to neuropathy in his legs and 
[from] his ischemic heart disease.  He uses a motorized 
wheelchair and just transfers from the wheelchair to bed or 
chair."

At the January 2010 Travel Board hearing (the Veteran 
arrived by motorized wheel-chair), the Veteran testified he 
has difficulty walking, standing, and balancing.  He 
requires a cane to stand, a power chair to get around, and 
cannot drive.  He described that under the current 
configurations of his apartment, he is able to take his 
power chair up to the bathroom door; however, the door is 
not wide enough to allow him to take his power chair into 
the bathroom, and thus has to use a cane to get to the 
toilet (by which time he is shaking from effort).

The evidence of record reasonably establishes that the 
Veteran's service-connected disabilities have a combined 
effect on his lower extremities so as to effectively 
preclude locomotion without the aid of a cane or a motorized 
wheelchair.  Specifically, his service-connected 
disabilities of both lower extremities (peripheral 
neuropathy and peripheral vascular disease) have resulted in 
a total loss of sensation in the lower extremities, 
resulting in an inability to feel where his legs are without 
looking at them, and causing him to have difficulty with 
balance, walking, and standing such that he relies on a 
motorized wheelchair to get around, and requires a cane when 
he does ambulate (very short distances).  As the records 
also show that the Veteran has been issued, and uses, these 
assistive devices by VA, it may reasonably be assumed that 
this is because they are necessary.  Accordingly, the Board 
finds that the Veteran's service-connected disabilities 
preclude locomotion without the aid of assistive devices.  
See 38 C.F.R. § 3.809(d).  Thus, entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) has 
been shown.


ORDER

Entitlement to specially adapted housing assistance is 
granted, subject to the regulations governing payment of 
monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


